Title: From Benjamin Franklin to Thomas Pownall: Extract, [September 1782]
From: Franklin, Benjamin
To: Pownall, Thomas


[September, 1782]
The Box you committed to the Care of Mr Bridgen was duly sent by him, & received at Ostend; but in its way from thence hither it has miscarried. I am taking pains to find out what is become of it. I hope it is not irrecoverably lost. Tho I have lost other things before which were coming to me, and think the Carriage between Ostend & Paris is by no means a safe Conveyance.
I had in May last received Almon’s Account which you sent me. There are several Articles in it that appear to me monstrously extravagant. But I suppose there is no Remedy. His whole Charge amounts to £300..11..0; and he gives Credit for Cash received by the Sale £312.16.0.— There is then a Ballance remaining for Mrs Barry of £12..5..0, which I hope you have received, or will receive from him.— The Copies delivered in, ballance the Number; but they by no means discharge any part of that Sum, being all charged and paid for in the Account.
